Exhibit 10.21

EMPLOYMENT AGREEMENT
 
BY AND BETWEEN UBL INTERACTIVE, INC.
 
AND JOHN PATTON
 
1.
Definitions
3
2.
Employment
8
 
2.1.
Reporting Relationship
9
 
2.2.
Board of Directors
 
 
2.3.
Duties and Responsibilities
9
3.
Conditions of Employment
9
4.
Term Of Employment
9
5.
Compensation
10
 
5.1.
Salary
10
 
5.2.
Bonus
10
 
5.3.
Stock Options
10
 
5.4.
Expenses
10
 
5.5.
Fringe Benefits
10
 
5.6.
Executive Benefits and Perquisites
11
6.
Vacation and Leave
11
 
6.1.
Vacation Accrual
11
 
6.2.
Sick Leave
11
 
6.3.
Holidays
11
 
6.4.
Taxes
11
7.
Termination
11
 
7.1.
Termination by UBL
11
 
7.2.
Death
11
 
7.3.
Disability
11
 
7.4.
Voluntary Termination
11
8.
Compensation Following Termination Not Related To A Change In
12
 
8.1.
Termination Due To Retirement
12
 
8.2.
Termination For Cause
12
 
8.3.
Termination Due To Death
12
 
8.4.
Termination Due To Disability
12
 
8.5.
Termination Without Cause Or For Good Reason
12
 
8.6.
Additional Provisions Related To Termination
13
 
8.7.
Withholding
14
9.
Change of Control or Acquisition
14
 
9.1.
Compensation
14
 
9.2.
Lump Sum Payment
15
 
9.4.
Conditions Precedent
15
10.
Excise Tax Payments
16
11.
Deferred Compensation and Section 409A
16
12.
Confidential Information
17
13.
Covenants
17
 
13.1.
Non-Competition
17

 
 
Page 1 of 23

--------------------------------------------------------------------------------

 
 

 
13.2.
Non-Solicitation
17
 
13.3.
Remedies
18
14.
Exclusive Remedy
18
15.
Indemnification
19
16.
Executive’s Freedom to Contract
19
17. Clawback Policy  19
18.
Mediation and Arbitration
19
 
18.1.
Mandatory Arbitration
19
 
18.2.
Rules for Arbitration
20
 
18.3.
Venue and Jurisdiction for Arbitration
20
 
18.4.
Choice of Arbitrator
20
 
18.5.
Final And Binding Award
20
 
18.6.
Exclusive Remedy
20
 
18.7.
Enforcement
20
 
18.8.
Award
21
19.
Successors; Binding Agreement
21
 
19.1.
Successors Bound
21
 
19.2.
Assignment Prohibited
21
20.
Fees And Expenses
22
21.
Settlement Of Claims
22
22.
General
22
 
22.1.
Entire Agreement
22
 
22.2.
Amendment
22
 
22.3.
Severability
22
 
22.5.
Waiver Of Breach
22
 
22.6.
Binding Effect
22
 
22.7.
Governing Law
23
 
22.8.
Headings
23
 
22.9.
Counterparts
23

 
 
Page 2 of 23

--------------------------------------------------------------------------------

 
 
Employment Agreement
 
THIS AGREEMENT is entered into effective  January, 1, 2013,, by and between UBL
Interactive, Inc. (“UBL” or “We” or “Us”), a Delaware corporation having its
principal place of business at 6701 Carmel Road, Suite 202, Charlotte, NC
28226  and John Patton(“Patton” or “You”), who resides at 3020 Military Road,
Arlington VA 22207.
 
BACKGROUND
 
A.
UBL is organized and existing under the laws of the State of Delaware.

 
B.
UBL desires to employ You as its Senior Vice President Corporate Development and
Operations, and You wish to accept such employment under the terms and
conditions set forth in this Agreement.



NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and other good and valuable consideration, receipt of which is hereby
acknowledged, You and UBL agree as follows:


1.
Definitions. The following definitions are used in this Agreement.

 
 
1.1.
Accrued Compensation is the sum of all compensation which You have earned or
which has accrued to You, but which has not yet been paid as of the Termination
Date, including, without limitation, (A) Your base salary, (B) reimbursement for
reasonable and necessary expenses which You incurred on behalf of UBL during the
period ending on the Termination Date, and (C) accrued vacation pay.  The term
Accrued Compensation does not include accrued but unused sick leave, earned
pursuant to Section 5.6 below.

 
 
1.2.
Affiliate means any other entity directly or indirectly controlling, controlled
by or under common control with UBL as of the date of this Agreement, e.g., a
subsidiary or parent corporation.

 
 
1.3.
Base Amount is Your total annual base salary either (i) immediately prior to any
Change in Control or (ii) on the Termination Date, whichever is greater.  The
Base Amount includes any amounts of Your base salary that may have been deferred
under any qualified and non-qualified employee benefit plans of UBL or any other
agreement or arrangement.

 
 
1.4.
Beneficial Owner refers to a Person who exercises or has the right to exercise
the power to vote common voting shares of UBL or to make investment decisions
regarding the same, including the power to dispose of such shares.

 
 
1.5.
Beneficial Ownership means ownership by a Beneficial Owner.

 
 
1.6.
Bonus Amount is the greater of (A) Your projected bonus, determined by the
Company’s Compensation Committee for the then current fiscal year or (B) the
average of Your bonus or similar incentive payments paid or payable to you for
the last two (2) fiscal years preceding the Termination Date.

 
 
Page 3 of 23

--------------------------------------------------------------------------------

 
 
 
1.7.
Cause means with relationship to the termination of Your employment with UBL any
of the following:

 
 
A.
Breach of Agreement.  You breach a material provision of this Agreement and that
breach remains uncured for (i) twenty (20) business days after written notice of
the breach is given to You or such longer period as may reasonably be required
to remedy the default, provided that You endeavor in good faith to remedy the
default; or (ii) You breach a material provision of this Agreement and the
breach is incurable.

 
 
B.
Criminal conviction.  You are convicted of (or plead nolo contendere to) (i) a
felony (other than a traffic violation); (ii) a crime involving fraud,
misappropriation, or embezzlement in connection with Your duties as an employee
of UBL or its Affiliates or in the course of Your employment with UBL or its
Affiliates; or (iii) any other crime which is reasonably likely to lead to
negative publicity for or have a negative impact on UBL and its business.

 
 
C.
Disclosure of confidential information.  You willfully and wrongfully disclose
any trade secret or other confidential or proprietary information of UBL or any
of its Affiliates, which has a material adverse impact on the company;

 
 
D.
Failure to perform.  You wilfully and continually fail to substantially perform
Your duties with UBL (excluding failure resulting from Your incapacity due to
any physical or mental illness or injury, regardless of the cause of the illness
or injury) for a period of ten (10) or more days after the Board of Directors or
its designee has delivered a written notice to You demanding your performance
and specifically identifying the manner in which the Board believes You have
failed to substantially perform Your duties, unless the Board  or its designee
consent to a longer period of time for Your performance; or

 
 
E.
Malfeasance or gross misconduct.  You engage in willful malfeasance or illegal
or gross misconduct which is materially and demonstrably injurious to UBL;

 
 
1.8.
Change of Control means

 
 
A.
Change in Ownership.  A “change in ownership,” as defined in the Regulations of
the Internal Revenue Service (the “Regulations”), 26 C.F.R. § 1.409A-3, occurs
when one Person or a group of Persons (a “Group”), acquires ownership of UBL
stock, and following the acquisition such Person or Group owns more than fifty
percent (50%) of the (i) total fair market value of the stock of UBL or (ii) the
total voting power of the stock of UBL.

 
 
Page 4 of 23

--------------------------------------------------------------------------------

 
 
 
B.
Change in Effective Control.  A “change in effective control,” as defined in the
Regulations, occurs when any one Person or Group (other than UBL, Inc. or
Persons acquiring securities through an initial public offering of UBL’s common
stock) acquires, or has acquired within the preceding 12-month period, the
voting common stock or any other voting securities of UBL (the “Voting
Securities”), immediately after which such Person or Group has Beneficial
Ownership of thirty percent (30%) or more of the combined voting power of UBL's
then outstanding Voting Securities.

 
 
C.
Change in the Incumbent Board.  A “change in the incumbent board” constitutes a
“change in effective control” as defined in the Regulations, and occurs when a
majority of the members of UBL’s Board Of Directors who are members of the Board
on the Effective Date (the “Incumbent Board”) is replaced during any 12-month
period by directors whose appointment or election is not approved by a majority
of the Incumbent Board before the date of the appointment or election of the new
members;

 
 
D.
Change in the Ownership of UBL’s Assets.  A “change in the ownership of a
substantial portion of UBL’s assets,” as defined in the Regulations, occurs when
a Person or Group acquires, or has acquired during the preceding 12-month
period, from UBL assets that have a total fair market value, without regard to
any liabilities associated with the assets, of forty percent (40%) or more of
the total fair market value, exclusive of associated liabilities, of all UBL’s
assets at the time of the acquisition.  Provided, however, that such a transfer
of assets does not constitute a “change in the ownership of a substantial
portion of UBL’s assets” if the transfer is made to a subsidiary or other
company affiliated with UBL);

 
 
E.
Exception.  Notwithstanding the foregoing provisions of this Section, no Change
in Control will be deemed to occur solely because (i) a Person acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition by UBL of its own Voting Securities
(the “Acquiring Person”); and (ii) the reduction in the number of Voting
Securities outstanding, increases the proportional number of shares Beneficially
Owned by such Person.  Provided, however, that if, but for the operation of the
preceding sentence, a Change in Control would occur as a result of UBL’s
acquisition of its Voting Securities, and after such share acquisition by UBL
the Acquiring Person becomes the Beneficial Owner of any additional Voting
Securities, the acquisition of which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Acquiring Person, then a
Change in Control shall be deemed to occur.

 
 
Page 5 of 23

--------------------------------------------------------------------------------

 
 
 
1.9.
Code means the Internal Revenue Code of 1986, as amended.

 
 
1.10.
Company refers to UBL Interactive, Inc.

 
 
1.11.
Disability means a medically determinable physical or mental infirmity or
impairment which results in Your inability to substantially perform Your duties
with UBL or the duties of any similar position for a period of one hundred
eighty (180) consecutive days during any fiscal year; provided, that You have
not returned to Your full-time employment prior to the Termination Date stated
in the Notice of Termination related to Your Disability.

 
 
1.12.
Good Reason means any of the following events or conditions that occur without
Your express willing, written consent:

 
 
A.
Bankruptcy.  The insolvency of UBL or the filing of a petition for bankruptcy by
UBL, which petition is not dismissed within sixty (60) days;

 
 
B.
Change in status or responsibility.  A change, without your consent, in Your
authority, duties, status, or responsibilities which represents a change from
Your immediately preceding authority, duties, status or responsibilities.

 
 
C.
Illness or disability.  Disability of You or serious illness or disability of an
immediate family member for a period of at least thirty (30) days that makes it
impossible to complete your duties.

 
 
D.
Reporting relationship. A requirement that you no longer report to the CEO

 
 
E.
Budget.  A material diminution by UBL and/or its Affiliates in the budget over
which You retain authority.  For purposes of this Section (E), a “material
diminution” means diminution of more than fifteen percent -s/b 30% or more or
any diminution not justified by financial exigency.

 
 
F.
Additional duties.  The assignment to You of any additional duties or
responsibilities which are inconsistent with Your then current status or
responsibilities or which impose an unreasonable burden upon your time and
resources;

 
 
G.
Material Reduction in Compensation.  A reduction in Your base salary by UBL or
any Affiliate of UBL or a reduction in your Bonus Amount or other benefits or
perquisites to a level below that in effect at any time previously (unless the
reduction is part of a comprehensive reduction in salary applicable to employees
of UBL generally and the reduction of Your salary is comparable to the reduction
applied to other Senior Executives of UBL);

 
 
H.
Relocation.  UBL requires You to be based at any place outside a 50-mile radius
from Your current job location or residence without Your written consent, except
for travel that is reasonably necessary in connection with UBL's business.  The
failure of UBL to obtain an agreement, reasonably satisfactory to You, from any
Successors and Assigns to assume and agree to perform this Agreement, as
contemplated in Section 17 hereof.

 
 
Page 6 of 23

--------------------------------------------------------------------------------

 
 
 
I.
Other circumstances. A circumstance or exigency similar to those described in
this Section which would lead a reasonable, similar situated chief executive
officer to resign; and any other action or inaction by UBL and/or its Affiliates
that constitutes a material breach of its obligations under this Agreement.

 
 
1.13.
Non Control Acquisition means

 
 
A.
Retention of voting power.  A merger, consolidation, or reorganization (the
“Reorganization Event”) in which the shareholders who were Beneficial Owners of
the Voting Securities of UBL immediately before the Reorganization Event own,
directly or indirectly, at least sixty-five percent (65%) of the combined voting
power of the outstanding Voting Securities of the corporation resulting from the
Reorganization Event (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before the
Reorganization Event; and

 
 
B.
Board composition.  The individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for the
Reorganization Event constitute at least a majority of the members of the Board
Of Directors of the surviving corporation;

 
 
1.14.
Notice of Termination means a written notice to You from UBL advising You of the
termination of Your employment which specifies the termination provision(s) in
this Agreement relied upon and which sets forth in reasonable detail the facts
and circumstances upon which UBL bases its termination of Your employment under
the cited provisions of this Agreement.

 
 
1.15.
Person means a natural person, company, government, or political subdivision,
agency, or instrumentality of a government.

 
 
1.16.
Pro-Rata Bonus means an amount equal to the Bonus Amount multiplied by a
fraction, the numerator of which is the number of calendar days in the fiscal
year between January 1 through the Termination Date, and the denominator of
which is 365.

 
 
1.17.
Retirement refers to Your voluntary resignation from UBL at any time after age
59 ½ after accumulation of no less than three (3) years of consecutive service
to UBL.

 
 
1.18.
Senior Executive refers to an officer of UBL who holds the position of Senior
Vice-President, Executive Vice-President or above.

 
 
Page 7 of 23

--------------------------------------------------------------------------------

 
 
 
1.19.
Severance Period means the period beginning on Your Termination Date and ending
on the last day of the then-current Term of this Agreement, or the second
anniversary of your Termination Date, whichever is later.

 
 
1.20.
Successors and Assigns means a corporation or other Person acquiring all or
substantially all the shares, assets and business of UBL (including this
Agreement), whether by operation of law or otherwise.

 
 
1.21.
Termination Date means the date upon which You have a separation from service
within the meaning of section 409A of the Code.  Subject to the foregoing, (A)
in the case of Your death, the Termination Date will be Your date of death; (B)
if You terminate Your employment voluntarily for Good Reason, the Termination
Date will be Your last day of employment; and (C) in all other cases, the
Termination Date will be the date specified in the Notice of Termination
delivered to You.  Provided, however, that if UBL terminates Your employment
because of Your Disability, the date specified in the Notice of Termination will
be no less than thirty (30) days from the date the Notice of Termination is
given to You.  Provided, further, that in the case of Disability, You have not
returned to the full-time performance of Your duties during such period of at
least thirty (30) days.

 
 
A.
Exception.  Notwithstanding anything contained in this Agreement to the
contrary, if Your employment is terminated prior to a Change in Control and the
Board determines that such termination (i) was at the request of a third party
who has indicated an intention to or has taken steps reasonably calculated to
effect a Change in Control and who subsequently effectuates a Change in Control
(a “Third Party”) or (ii) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then, for all
purposes of this Agreement, the date of a Change in Control with respect to You
and Your employment will be the date immediately prior to the date of such
termination of Your employment.

 
 
1.22.
Willful. Your act or omission will be considered "willful" if (A) it is done
with reckless disregard for the consequences for UBL or anyone employed by or
associated with UBL; (B) it is intentional; (C) it is grossly negligent; (D) it
is done in bad faith; or (E) it is done knowingly without reasonable belief that
Your act or omission is in the best interests of UBL.  Any act, or failure to
act, based upon authority given to You pursuant to a resolution duly adopted by
the Board shall be conclusively presumed to be done, or omitted to be done, by
You in good faith and in the best interests of UBL.

 
2.
Employment. UBL hereby agrees to employ You, and You agree to be employed by
UBL, on the terms and conditions contained in this Agreement, as the Senior Vice
President Corporate Development and Operations of UBL or in such other
substantially similar Senior Executive position or positions with UBL or its
subsidiaries or affiliates as shall hereafter be designated by the Board of
Directors of UBL.

 
 
Page 8 of 23

--------------------------------------------------------------------------------

 
 
 
2.1.
Reporting Relationship. You shall report to the Board of Directors or CEO and
shall have duties, authority and responsibilities commensurate with Your
position and as designated or assigned by the Board of Directors.  Nothing in
this Section shall be construed to give the Board or any officer of UBL other
than the CEO the right to change your title, responsibilities, or compensation
package without your consent, which consent shall not be unreasonably withheld.

 
 
2.2.
Duties and Responsibilities. Your authority, duties, and responsibilities shall
be commensurate with your position as [Chief Executive Officer  of
UBL.  Specific authority, duties and responsibilities will be determined by the
Board of Directors and contained in Your job description.

 
3.
Conditions of Employment.  During the term of this Agreement, and excluding any
periods of vacation, personal leave, and/or leave due to sickness or Disability
to which You are entitled, You agree to devote Your full time and attention
spent on business matters to the business and affairs of UBL and, to use Your
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  Provided, however, that it will not be a violation of this
Agreement for You to (A) serve on corporate, civic or charitable boards or
committees or participate in other not-for-profit activities; (B) publish
written materials, deliver lectures or fulfill speaking engagements; (C) manage
personal investments; (D) provide incidental assistance to family members on
matters of family business; (E) form other for profit ventures, provided that
such activities do not materially interfere with Your obligations to UBL,
compete directly with UBL, or deprive UBL of corporate opportunity; and (F)
perform such other activities as the Board may approve, so long as such
activities do not materially interfere with the performance of Your
responsibilities as a Senior Executive of UBL. It is expressly understood and
agreed that to the extent that You have engaged in any such activities prior to
the date of a Change of Control, the continued conduct of such activities (or
the conduct of activities similar in nature and scope thereto) subsequent to
such date shall not thereafter be deemed to interfere with the performance of
Your responsibilities to UBL.

 
4.
Term Of Employment.  Unless Your employment is terminated earlier pursuant to
Section 7 of this Agreement or extended pursuant to this Section, or as
otherwise provided in this Agreement, Your employment by UBL will commence on
the Effective Date and continue for a three-year term, expiring at midnight on
December  31, 2015 (the "Initial Term").  Upon the expiration of the Initial
Term, this Agreement shall renew for successive one-year terms (the “Renewal
Term(s)), unless and until either party gives the other at least ninety (90)
days’ written notice of the party’s intent to terminate the Agreement (the
“Termination Notice”) at the expiration of the then current Renewal Term.
Provided, however, that notwithstanding any such Notice by UBL to terminate or
not renew the Term of this Agreement, the then current Term of this Agreement
shall not expire prior to the expiration of twelve (12) months after the date of
this Agreement.

 
 
Page 9 of 23

--------------------------------------------------------------------------------

 
 
5.
Compensation.  As compensation for Your services described in this Agreement,

 
 
5.1.
Salary. UBL will pay You a base salary (the "Base Salary") of $200,000 per
annum, increasing by $10,000 per annum. Your salary will be reviewed annually
and additional increases, if any, will be determined by the Board of Directors.
UBL may not reduce your salary or any part of your compensation package without
your written consent, which consent, in the case of financial exigency, shall
not be unreasonably withheld.

 
 
5.2.
Bonus. In addition to the Base Salary, You are eligible for a bonus.  Bonuses
will be determined annually at the end of each fiscal year.  Your bonus will be
calculated based upon your success in meeting certain performance goals set the
Board of Directors, your overall job performance, and UBL’s profitability.
Annual bonuses will be paid to You no later than March 15 of the year
immediately following the fiscal year for which the bonus is earned  [The target
bonus amount is 100% of base salary].

 
 
5.3.
Stock Options. You will be eligible to receive grants of stock options, stock
appreciation rights, phantom stock or similar forms of compensation in the form
of equity in UBL pursuant to any plan of equity compensation currently in effect
or which may be adopted by UBL(the “Stock Plan”).  Provided, however, that
nothing in this Agreement shall be interpreted or construed to obligate UBL to
establish a Stock Plan.

 
 
5.4.
Expenses. UBL will reimburse You in accordance with its expense reimbursement
policy for similarly situated executives in effect from time to time for all
reasonable travel, entertainment, and other business expenses that You incur in
connection with the performance of Your duties under this Agreement.  The policy
shall provide, among other things, for air travel in Business Class for flights
over six (6) hours in length, membership in one airline club for frequent
travelers, and reimbursement for reasonable lodging, meals, and other travel
expenses; reasonable entertainment expenses; and reasonable and necessary
business expenses.  You will be required to provide appropriate receipts or
other evidence of such expenses, in accordance with Company policy regarding
expense reimbursement.

 
 
5.5.
Fringe Benefits. You and, to the extent eligible, Your dependents, will be
entitled to participate in and receive all benefits available under any welfare
benefit plans and programs provided by UBL for all employees.  The plans will
include health insurance, and short term and long term disability insurance, and
group life insurance.  All such benefits shall be governed by the terms and
conditions of the applicable benefit plan(s).  You also will be entitled to
participate in all retirement plans and programs (including, without limitation,
any profit sharing or 401(k) plan) applicable generally to the employees of UBL,
subject, to the rules and policies governing such plans.

 
 
Page 10 of 23

--------------------------------------------------------------------------------

 
 
 
5.6.
Executive Benefits and Perquisites. You will be entitled to all fringe benefits
and perquisites granted to UBL’s Senior Executives including, without
limitation, (A) payment of 100% of health insurance premiums for You and Your
dependents; (B) payment of 100% of dental insurance premiums for You and Your
dependents; (C) payment of 100% of the premium for long term disability
insurance, the terms of which will provide, in the event of Your disability, no
less than sixty  percent (60%) of Your base salary throughout the period of Your
disability or until age 67, whichever is later; and (D) a 401(k) or similar
qualified plan in which UBL will, at its sole discretion, provide a match, the
level of which shall be determined by the Board.

 
6.
Vacation and Leave. You will be entitled to four (4) weeks of paid vacation
during each calendar year of the Term.

 
 
6.1.
Vacation Accrual. Although UBL encourages you to use Your vacation time during
the year in which it is accrued, You may carry over up to three (3) weeks of
vacation time to the following fiscal year.  You may not accrue and carry over
more than three (3) weeks of vacation at any time.  Any accrued but unused
vacation time in excess of three (3) weeks in any calendar year will expire at
the end of the calendar year if not used.

 
 
6.2.
Sick Leave. You will be entitled to seven (7) days annually to be used for
personal or family illness.  Sick leave may be accrued to a maximum of sixty
(60) days.

 
 
6.3.
Holidays. You will be entitled to nine (9) paid holidays in accordance with UBL’
personnel policies, as the same may be amended from time to time.  As of the
Effective Date the paid holidays are New Year’s Day, Martin Luther King Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving, the
day after Thanksgiving, and Christmas.

 
 
6.4.
Taxes. You are responsible for all federal, state and local income taxes which
may be assessed against benefits or perquisites.

 
7.
Termination. Your employment under this Agreement will terminate as follows:

 
 
7.1.
Termination by UBL. UBL may terminate Your employment at any time with or
without Cause, or with or without notice for Cause.

 
 
7.2.
Death. On the date of Your death.

 
 
7.3.
Disability. Following Your Disability, as defined in Section 1.9, upon thirty
(30) days’ written notice from UBL or Your voluntary termination of employment
because of a physical or mental disability.

 
 
7.4.
Voluntary Termination. Upon Your voluntarily termination of Your employment,
with or without Good Reason.

 
 
Page 11 of 23

--------------------------------------------------------------------------------

 
 
8.
Compensation Following Termination Not Related To A Change In Control

 
 
8.1.
Termination Due To Retirement. Upon termination of Your employment because of
Your Retirement, You will be promptly paid (A) any Accrued Compensation; (B) any
benefits or amounts due You under any benefit or equity plan in accordance with
the terms of said plan and any fringe benefits due for the period prior to Your
termination; and (C) Your Pro Rata Bonus determined as of the date of your
Retirement.  Notwithstanding the foregoing, Your Pro Rata Bonus shall be paid on
the sixtieth (60th) day following Your Termination Date.

 
 
8.2.
Termination For Cause.  If Your employment is terminated by UBL for Cause, then
Your compensation shall be limited to payment of (A) any Accrued Compensation;
(B) any benefits or amounts due You under any benefit or equity plan in
accordance with the terms of said plan and any fringe benefits due for the
period prior to Your termination.  UBL shall have no further obligation to
You.  You will forfeit all rights for future compensation of any kind,
including, without limitation, salary, bonuses, perquisites, and stock and any
other equity compensation.

 
 
8.3.
Termination Due To Death.  Upon termination of Your employment because of Your
Death, Your estate or your designated beneficiary will be promptly paid (A) any
Accrued Compensation; (B) any benefits or amounts due You under any benefit or
equity plan in accordance with the terms of said plan and any fringe benefits
due for the period prior to Your termination; and (C) Your Pro Rata Bonus
determined as of the date of your Death.  Notwithstanding the foregoing, Your
Pro Rata Bonus shall be paid on the sixtieth (60th) day following Your
Termination Date.

 
 
8.4.
Termination Due To Disability.  If Your termination is a result of Disability,
You will be entitled to receive (A) any Accrued Compensation; (B) any benefits
or amounts due You under any benefit or equity plan in accordance with the terms
of said plan and any fringe benefits due for the period prior to Your
termination; and (C) Your Pro Rata Bonus determined as of the date of your
Retirement.  Your Pro Rata Bonus shall be paid on the sixtieth (60th) day
following Your Termination Date.  In addition, you will receive for twelve (12)
months following Your Termination Date, Your Base Amount less (i) any amounts
actually received by You pursuant to short term or long term disability
insurance, if any; and (ii) Social Security disability benefits for the relevant
period.

 
 
8.5.
Termination Without Cause Or For Good Reason. If You are terminated by UBL
without Cause or if you voluntarily terminate Your employment for Good Reason,
UBL shall provide You the following compensation and benefits during the
Severance Period:

 
 
A.
Accrued compensation.  All Accrued Compensation, payable in a lump sum as soon
as practicable after Your Termination Date.

 
 
B.
Severance pay.  Severance pay equal to the sum of Your Base Amount plus Your
Bonus Amount for each full year during the Severance Period, plus a pro rata
portion thereof for any partial year during the Severance Period.

 
 
Page 12 of 23

--------------------------------------------------------------------------------

 
 
 
C.
Benefits.  Rights to all employee health and welfare benefits provided by UBL to
Senior Executives, including without limitation life insurance, disability,
medical, dental and hospitalization benefits, which benefits shall be no less
than those provided to You within ninety (90) days preceding the Termination
Date.  Notwithstanding the foregoing, if during the Severance Period you become
covered under another comparable group life, disability or health plan (whether
through Your new employer, or the employer of Your spouse, or through another
means (e.g., Medicare), Your coverage under the similar benefit plan maintained
by UBL shall cease, except to the extent required by law (e.g., COBRA
continuation coverage).

 
 
D.
Vesting of equity interests.  Any and all restrictions on any outstanding
incentive awards (including restricted stock and granted performance shares or
units) granted to You under any Company stock option and other stock incentive
plans or under any other incentive plan or arrangement shall lapse and such
incentive award(s) shall become 100% vested. All grants of stock, stock options
and stock appreciation rights, or phantom stock, granted to You shall become
immediately exercisable and shall become 100% vested and all performance units
granted to You shall become 100% vested.

 
If Your voluntary termination is for Good Reason, as defined in Section 1.12,
Your right to terminate Your employment will not be affected by Your incapacity
due to physical or mental illness. If You seek to invoke your right to terminate
Your employment for Good Reason as defined in Sections (B) through (J) of
Section 1.12.
 
In order to terminate for Good Reason, You must provide written notice to UBL
that describes the condition(s) giving rise to the Good Reason and indicating
Your intent to terminate employment.  Such notice must be provided to UBL within
ninety (90) days of the initial existence of the Good Reason condition, and must
provide a period of at least thirty (30) days for UBL to cure the Good Reason
condition.  If the Good Reason condition is cured within such period to Your
reasonable satisfaction, Your notice shall be deemed to be revoked and such Good
Reason shall be deemed not to exist.
 
 
8.6.
Additional Provisions Related To Termination.

 
 
A.
Lump sum payment.  The amounts provided for in this Sections 8 shall be paid, in
regular installments according the UBL’s payroll practices.  Payment of the
severance pay and other benefits described in Section 8.5 is contingent upon
Your execution of a general release of claims in a form prescribed by UBL.

 
 
Page 13 of 23

--------------------------------------------------------------------------------

 
 
 
B.
Mitigation.  You are not required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise.  Except as
provided in Section 8.5(C), no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to You in any subsequent
employment.

 
 
C.
Cooperation.  Notwithstanding anything to the contrary contained in this
Agreement, payment of the amounts specified in Section 8.5 hereof is conditional
upon Your reasonable cooperation with UBL in facilitating, as reasonably
requested, in transitioning Your responsibilities to Your replacement.  Such
cooperation may include, but is not limited to, turning over documents and files
to the replacement, helping to acclimate the replacement to the responsibilities
of Your position, and introducing the replacement to persons who are under your
supervision. Provided, however, that You shall not be required to perform any
duties or take any action that would constitute Good Reason.

 
 
D.
COBRA Rights.  You and your qualified beneficiaries may elect to continue health
insurance benefits under UBL’s health insurance plan then in effect, if any, to
the extent required by the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended (“COBRA”), or any similar applicable state
law.  Notwithstanding the foregoing, Your COBRA rights (and those of Your
qualified beneficiaries) shall be deemed to run concurrently with any extended
group health coverage provided under Section 8.5(C) or 9.

 
Payment is further conditioned upon Your refraining from any act or statement
which is reasonably likely to defame UBL or to interfere with or malign its
business relationships.
 
 
8.7.
Withholding.  All amounts payable pursuant to Sections 8 and 9 shall be subject
to required withholding pursuant to federal, state or local law. Except as
expressly set forth in this Sections 8 and 9, UBL shall have no other
obligations to You as a result of Your termination.

 
9.
Change of Control or Acquisition

 
 
9.1.
Compensation.  If, during the term of this Agreement, Your employment with UBL
shall be terminated by UBL without Cause or by You for Good Reason within twelve
(12) months following a Change in Control, You shall be entitled to the
following compensation and benefits:

 
 
A.
Accrued compensation and bonus.  UBL shall pay You all Accrued Compensation;

 
 
B.
Severance pay.  UBL shall pay You as severance pay and in lieu of any further
compensation for periods subsequent to the Termination Date, an amount in cash
equal two (2) times the sum of (A) the Base Amount and (B) the Bonus Amount;

 
 
Page 14 of 23

--------------------------------------------------------------------------------

 
 
 
C.
Benefits.  Until the second anniversary of the Termination Date, or until the
expiration of the then current Term of this Agreement, whichever is later, You
shall have such rights with respect to employee health and welfare benefits
provided by UBL, including without limitation life insurance, disability,
medical, dental and hospitalization benefits as were provided to You as of the
Effective Date or, if greater, at any time within ninety (90) days preceding the
date of the Change in Control; provided that if during such period you become
covered under another comparable group life, disability or health plan (whether
through Your new employer, or the employer of Your spouse, or through another
means (e.g., Medicare), Your coverage under the similar benefit plan maintained
by UBL shall cease, except to the extent required by law (e.g., COBRA
continuation coverage); and

 
 
D.
Vesting of all equity.  Any and all restrictions on any outstanding incentive
awards (including restricted stock and granted performance shares or units)
granted to You under UBL's stock option and other stock incentive plans or under
any other incentive plan or arrangement shall lapse and such incentive award(s)
shall become 100% vested. All grants of stock, stock options and stock
appreciation rights, or phantom stock, granted to You shall become immediately
vested or exercisable, as the case may be.

 
 
9.2.
Lump Sum Payment. The amounts provided for in this Section shall be paid in a
single lump sum cash payment on the sixtieth (60th) day after the Termination
Date (or earlier, if required by applicable law).

 
 
9.3.
Mitigation.  You shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and,
except as set forth in this Section 9 no such payment shall be offset or reduced
by the amount of any compensation or benefits provided to You in any subsequent
employment.

 
 
9.4.
Conditions Precedent.  Notwithstanding anything to the contrary contained in
this Agreement, payment of the amounts specified in Section 9 hereof is
conditional upon Your reasonable cooperation with UBL in facilitating, as
reasonably requested, in transitioning Your responsibilities to Your
replacement.  Such cooperation may include, but is not limited to, turning over
documents and files to the replacement, helping to acclimate the replacement to
the responsibilities of Your position, and introducing the replacement to
persons who are under your supervision.

 
Payment of the severance pay and other benefits described in this Section 9 is
contingent upon Your execution of a general release of claims in a form
prescribed by UBL.
 
Payment is further conditioned upon Your refraining from any act or statement
which is reasonably likely to defame UBL or to interfere with or malign its
business relationships.
 
 
Page 15 of 23

--------------------------------------------------------------------------------

 
 
10.
Excise Tax Payments

 
 In the event that it shall be determined that any payment or distribution in
the nature of compensation (within the meaning of section 280G(b)(2) of the
Code) to or for Your benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
section 280G of the Code, the aggregate present value of the Payments under the
Agreement shall be reduced (but not below zero) to the Reduced Amount (defined
below), provided that the reduction shall be made only if the Accounting Firm
(described below) determines that the reduction will provide You with a greater
net after-tax benefit than would no reduction.  The “Reduced Amount” shall be an
amount expressed in present value which maximizes the aggregate present value of
Payments under this Agreement without causing any Payment under this Agreement
to be subject to the Excise Tax (defined below), determined in accordance with
section 280G(d)(4) of the Code.  The term “Excise Tax” means the excise tax
imposed under section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.  Unless You shall have elected another
method of reduction by written notice to UBL prior to the Change in Control, UBL
shall reduce the Payments under this Agreement by first reducing Payments that
are not payable in cash and then by reducing cash Payments.  Only amounts
payable under this Agreement shall be reduced pursuant to this Section 10.  All
determinations to be made under this Section 10 shall be made by an independent
certified public accounting firm selected by UBL immediately prior to the Change
of Control (the “Accounting Firm”), which shall provide its determinations and
any supporting calculations both to UBL and to You within ten (10) days of the
Change in Control.  Any such determination by the Accounting Firm shall be
binding upon UBL and You.  All of the fees and expenses of the Accounting Firm
in performing the determinations referred to in Section 10 shall be borne solely
by UBL.
 
11.
Deferred Compensation and Section 409A.  If, when Your employment with the
Company terminates, You are a "specified employee" as defined in Section
409A(a)(1)(B)(i) of the Code, and if any payments under this Agreement, will
result in additional tax or interest to You under Section 409A(a)(1)(B)
("Section 409A Penalties"), then despite any provision of this Agreement to the
contrary, You will not be entitled to payments until the earliest of (a) the
date that is at least six months after termination of  Your employment for
reasons other than Your death, (b) the date of the Employee's death, or (c) any
earlier date that does not result in Section 409A Penalties to You.  As soon as
practicable after the end of the period during which payments are delayed under
this provision, the entire amount of the delayed payments shall be paid to You
in a lump sum.  Additionally, if any provision of this Agreement would subject
You to Section 409A Penalties, the Company will apply such provision in a manner
consistent with Section 409A of the Internal Revenue Code during any period in
which an arrangement is permitted to comply operationally with Section 409A of
the Internal Revenue Code and before a formal amendment to this Agreement is
required.  For purposes of this Agreement, any reference to Your termination of
employment will mean that You have incurred a "separation from service" under
Section 409A of the Internal Revenue Code of 1986, as amended, and guidance
there under. [explain the 409A change].

 
 
Page 16 of 23

--------------------------------------------------------------------------------

 
 
12.
Confidential Information.  You shall hold in confidence for the benefit of UBL
all secret, proprietary, or confidential information, knowledge or data relating
to UBL and its businesses, which You obtain in the course of or as the direct or
indirect result of Your employment by UBL and which are not public knowledge
(other than by acts by You in violation of this Agreement) (“Confidential
Information”). Whether before or after termination of the Your employment with
UBL, You shall not, without the prior written consent of UBL, communicate, use
or divulge any Confidential Information, other than to UBL and to those persons
or entities designated by UBL or as otherwise is reasonably necessary for You to
carry out Your responsibilities as Chief Executive Officer of UBL. Confidential
Information shall not include information which is required to be disclosed
pursuant to law, provided You use reasonable efforts to give UBL reasonable
notice of such required disclosure. You agree that any breach or threatened
breach by You of this Section will entitle UBL to defer or withhold any amounts
otherwise payable to You under this Agreement.

 
13.
Covenants.

 
 
13.1.
Non-Competition.  During the term of this Agreement, and until the sooner to
occur of (i) the end of the twelfth month following the Termination Date or (ii)
the end of the twelfth month following a Change in Control (if applicable), You
will not, directly or indirectly, engage in any business activity that is or may
reasonably be found to be in competition with the business of UBL and its
subsidiaries as such business may exist at any time from the Effective Date
through the Termination Date; provided, however, that the restriction contained
in this Section 12.1 shall not apply following your Termination Date if You can
demonstrate that any action that otherwise would contravene this Section 12.1
was done without use in any way of Confidential Information;   provided
further  that nothing in this Agreement shall be deemed to prohibit You from
owning not more than five percent (5%) of any class of publicly traded
securities of a competitor.

 
 
13.2.
Non-Solicitation.  You agree that from the Effective Date until the sooner to
occur of (i) the end of the twelfth month following the Termination Date or (ii)
the end of the twelfth month following the Change in Control (if applicable),
You will not:

 
 
A.
No-hiring.  Solicit, raid, entice or induce any employee of UBL to be employed
by any competitor of UBL (except to the extent that such employee has first
responded to a general advertisement or general employment search by Your place
of employment at the time);

 
 
Page 17 of 23

--------------------------------------------------------------------------------

 
 
 
B.
Non-solicitation.  Solicit business for any competitor from, or transact such
business for any competitor with, any person, firm or corporation (i) for whom
you provided any services during the term of Your employment with UBL; (ii)
whose identity you learned solely by virtue of Your employment with UBL; or
(iii) with whom you formed a business relationship solely as a result of Your
employment with UBL; or

 
 
C.
Competitors.  Assist a competitor in taking such action.

 
 
13.3.
Remedies.  You agree that any breach or threatened breach by You of any
provision of this Section will entitle UBL, in addition to any other remedies
available to it pursuant to Section 16 of this Agreement, to apply to any court
of competent jurisdiction to enjoin the breach or threatened breach, it being
acknowledged and agreed that any such material breach will cause irreparable
injury to UBL and that any damages will not provide adequate remedies to
UBL.  Relief under this Section is limited to injunctive relief only, and any
claim for damages or other pecuniary relief must be sought in accordance with
Section 16 of this Agreement.  Provided, however, that if UBL is successful in
obtaining preliminary or permanent injunctive relief pursuant to this Section,
then and in that event You shall be liable to UBL for the costs of obtaining the
injunctive relief, including, without limitation, court costs, discovery costs,
and reasonable attorneys’ fees.

 
14.
Exclusive Remedy.  Except as otherwise expressly provided in this Agreement,
Your right to compensation and benefits as described in Sections 8 and 9 shall
be Your sole and exclusive remedy for any termination of Your employment by
UBL.  The payments, severance benefits and severance protections provided to You
pursuant to this Agreement are provided in lieu of any severance payments,
severance benefits and severance protections provided in any other plan or
policy of UBL, except as may be expressly provided in writing under the terms of
any plan or policy of UBL, or in a written agreement between UBL and You entered
into after the date of this Agreement. Notwithstanding the foregoing, nothing in
this Agreement shall prevent or limit Your continuing or future participation in
any benefit, bonus, incentive or other plan or program provided by UBL (except
for any severance or termination policies, plans, programs or practices) and for
which You may qualify, nor shall anything herein limit or reduce such rights as
You may have under any other agreements with UBL (except for any severance or
termination agreement) or under state or federal law. Amounts which are vested
benefits or which You are otherwise entitled to receive under any plan or
program of UBL shall be payable in accordance with such plan or program, except
as explicitly modified by this Agreement.

 
UBL agrees to pay, to the full extent permitted by law, all legal fees and
expenses which You may reasonably incur as a result of any contest by UBL or
others of the validity or enforceability of, or liability under, any provision
of this Agreement which is ultimately decided in Your favor.
 
 
Page 18 of 23

--------------------------------------------------------------------------------

 
 
15.
Indemnification. Commencing on the Effective Date, UBL shall indemnify and
defend You to the fullest extent permitted by law against and hold you harmless
from any judgments, fines, amounts paid in settlement and reasonable expenses
(including attorneys' fees), and advance amounts necessary to pay the same at
the earliest time and to the fullest extent permitted by law, in connection with
any claim, action or proceeding (whether civil or criminal) against You (other
than a claim brought by UBL) as a result of Your serving as an officer or
director of UBL or in any other capacity at the request of UBL, in or with
regard to any other entity, employee benefit plan or enterprise. This
indemnification shall be in addition to, and not in lieu of, any other
indemnification You shall be entitled to pursuant to UBL's Certificate of
Incorporation or Bylaws or otherwise. Following Your termination of employment,
UBL shall continue to cover You under UBL's directors and officers insurance for
the period during which You may be subject to potential liability for any claim,
action or proceeding (whether civil or criminal) as a result of Your service as
an officer or director of UBL or in any other capacity at the request of UBL, at
the highest level then maintained for any then or former officer or director.

 
16.
Executive’s Freedom to Contract.  You represent and warrant that You are not
limited under any contractual or other provision from entering into this
Agreement and performing Your obligations hereunder.

 
17.
Clawback policy.  The Company’s obligation to pay any bonus or [stock-basedisnt
the option specifically carved out from this and specifically not part of this
EPL contract/  If so, then why should it also be subject to claw back,e.g., if
options are granted to induce employment, or another such reason, why are those
options subject to claw back] incentive compensation under this Agreement, and
Your right to receive or retain such compensation, shall be subject to any
policy adopted by the Board or its Compensation Committee (or any successor
committee of the Board with authority over executive compensation) pursuant to
the “clawback” provisions of Section 304 of the Sarbanes-Oxley Act of 2002,
Section 10D of the Securities Exchange Act of 1934, or regulations promulgated
there under, or pursuant to any rule of any national securities exchange on
which the equity securities of the Company are listed implementing Section 10D
of the Securities Exchange Act of 1934, or regulations promulgated there under.

 
18.
Mediation and Arbitration. In the event of any dispute arising at any time
between UBL and You in relation to or arising out of this Agreement or any part
of this Agreement, You and UBL shall try to resolve the matter amicably
yourselves.  If You and UBL are unsuccessful in resolving the dispute yourselves
within thirty (30) days, you shall then proceed with the following alternative
dispute procedure.

 
 
18.1.
Mandatory Arbitration.  Any controversy or claim arising out of, relating to or
in connection with this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association (“AAA”) in
accordance with its then existing Commercial Arbitration rules and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  Either party may initiate arbitration.

 
 
Page 19 of 23

--------------------------------------------------------------------------------

 
 
 
18.2.
Rules for Arbitration.  The following rules and procedures will govern any
arbitration conducted pursuant to this Section:

 
 
A.
The arbitration will be governed procedurally by the rules of the AAA, as such
rules may be modified by this Agreement. To the extent that neither the AAA
Rules nor this Agreement is sufficient to resolve a procedural issue related to
arbitration, Delaware law shall apply.

 
 
B.
The arbitrators shall apply the substantive law of the United States and the
State of Delaware including, without limitation, the application of laws
governing employment discrimination.

 
 
C.
The arbitrators shall have the power to award compensatory and punitive damages
and attorneys’ fees, to the extent authorized by state or federal statutes
prohibiting discrimination in employment, including, without limitation, Title
VII of the Civil Rights Act of 1964, the Connecticut Civil Rights Law, and the
federal Equal Pay Act.

 
 
18.3.
Venue and Jurisdiction for Arbitration.  The place of arbitration shall be New
York, New York, or any other place selected by mutual agreement.  The Parties
hereby accept jurisdiction of the arbitration tribunal over the parties and over
the subject matter of the dispute.

 
 
18.4.
Choice of Arbitrator.  The arbitration panel shall be composed of three
arbitrators.  Within sixty (60) days, You and UBL shall each appoint one
arbitrator.  The two arbitrators appointed by You and UBL shall attempt to agree
on a third arbitrator, who will act as chairperson of the panel.  If the two
arbitrators chosen by You and UBL fail to nominate a third arbitrator within
thirty (30) days from the date of appointment of the second arbitrator, You and
UBL shall request appointment of a third arbitrator by AAA.  Any award shall be
rendered by a majority of the arbitrators.

 
 
18.5.
Final And Binding Award.  An award rendered in connection with arbitration
pursuant to this Section shall be final and binding upon the parties.

 
 
18.6.
Exclusive Remedy.  The parties agree that the award of the arbitral tribunal
will be the sole and exclusive remedy between them regarding any and all claims
between them with respect to the subject matter of the arbitrated dispute. The
parties hereby waive all jurisdictional defenses in connection with any
arbitration hereunder or the enforcement of any order or award rendered pursuant
thereto (assuming that the terms and conditions of this arbitration clause have
been complied with).

 
 
18.7.
Enforcement.  With respect to any award issued by the arbitrators pursuant to
this Agreement, the parties expressly agree (i) that such order shall be
conclusive proof of the validity of the determination(s) of the arbitrators
underlying such order; and (ii) any court of competent jurisdiction sitting in
New York, New York, may enter judgment upon and enforce such order, whether
pursuant to the U.S. Arbitration Act, New York law, or otherwise.

 
 
Page 20 of 23

--------------------------------------------------------------------------------

 
 
 
18.8.
Award.  The arbitrators shall issue a written explanation of the reasons for the
award and a full statement of the facts as found and the rules of law applied in
reaching their decision to both parties. The arbitrators shall apportion to each
party all costs (other than attorneys' fees) incurred in conducting the
arbitration in accordance with what the arbitrators deem just and equitable
under the circumstances. The prevailing party shall be entitled to recover its
attorneys' fees from the other party. Any provisional remedy which would be
available to a court of law shall be available from the arbitrators pending
arbitration of the dispute. Either party may make an application to the
arbitrators seeking injunctive or other interim relief, and the arbitrators may
take whatever interim measures they deem necessary in respect of the subject
matter of the dispute, including measures to maintain the status quo until such
time as the arbitration award is rendered or the controversy is otherwise
resolved. The arbitrator shall have the authority to award any remedy or relief
that a court of the State of New York could order or grant, including, without
limitation, specific performance of any obligation created under this Agreement,
the issuance of an injunction, or the imposition of sanctions for abuse or
frustration of the arbitration process, but specifically excluding punitive
damages (the parties specifically agree that punitive damages shall not be
available in the event of any dispute).

 
19.
Successors; Binding Agreement.

 
 
19.1.
Successors Bound.  This Agreement shall be binding upon and inure to the benefit
of You and Your legal representatives, heirs and distributees, and shall be
binding upon and inure to the benefit of UBL, its successors and assigns.  UBL
shall require any Successors and Assigns to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that UBL would
be required to perform it if no such succession or assignment had taken place.

 
 
19.2.
Assignment Prohibited. Neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by You or Your beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Your legal personal representative.

 
This agreement may not be assigned by UBL except in connection with a merger or
a sale by UBL of all or substantially all of its assets, and then only provided
that the assignee specifically assumes in writing all of UBL's obligations
hereunder.
 
 
Page 21 of 23

--------------------------------------------------------------------------------

 
 
20.
Fees And Expenses.  Except as provided in this Agreement, UBL shall pay as they
become due all reasonable legal fees and related expenses (including the
reasonable costs of experts, evidence and counsel) which You shall incur, in the
event that Your employment with UBL is terminated on or after a Change in
Control and You then seek to enforce or obtain any right or benefit provided by
this Agreement or otherwise provided through any other plan or arrangement
maintained by UBL.

 
21.
Settlement Of Claims.  UBL's obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which UBL may have against
Protected Officer or others.

 
22.
General.

 
 
22.1.
Entire Agreement. This Agreement constitutes the full and complete understanding
of the parties hereto and will supersede all prior agreements and
understandings, oral or written, with respect to the subject matter hereof. Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by either party, or
anyone acting on behalf of either party, which are not embodied herein and that
no other agreement, statement or promise not contained in this Agreement shall
be valid or binding.

 
 
22.2.
Amendment.  This Agreement may not be modified or amended except by an
instrument in writing signed by the party against whom or which enforcement may
be sought.

 
 
22.3.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 
 
22.4.
Notices. All notices hereunder shall be in writing and shall be deemed to have
been duly given when delivered by hand, or one (1) day after sending by United
States Postal Service express mail or other "overnight mail service," or three
(3) days after sending by certified or registered mail, postage prepaid, return
receipt requested. Notice shall be sent as follows: if to You, to Your home
address as listed in UBL's records; and if to UBL, at its office as set forth at
the head of this Agreement. Either party may change the notice address by notice
given as aforesaid.

 
 
22.5.
Waiver Of Breach. The waiver by any party of a breach of any provisions of this
Agreement, which waiver must be in writing to be effective, shall not operate as
or be construed as a waiver of any subsequent breach.

 
 
22.6.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
You and Your legal representatives, heirs and distributees, and shall be binding
upon and inure to the benefit of UBL, its successors and assigns.

 
 
Page 22 of 23

--------------------------------------------------------------------------------

 
 
 
22.7.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without giving effect to the
conflict of laws principles thereof.

 
 
22.8.
Headings. The headings in this Agreement are intended solely for convenience or
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 
 
22.9.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 
IN WITNESS WHEREOF, UBL has caused this Agreement to be duly executed and You
have hereunto set Your hand as of the date first set forth above.
 

 
UBL INTERACTIVE, INC.
         
Date
January 3, 2013   By /s/ Doyal Bryant       Doyal Bryant           Date January
3, 2013   By /s/ John Patton       JOHN PATTON  

 
 
Page 23 of 23

--------------------------------------------------------------------------------